•           •           •     
  •          •         •





                                                                                    MEMORANDUM OPINION

No. 04-10-00581-CV

IN RE Mindy TRAVIS                                 
Original Mandamus Proceeding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Steven C. Hilbig, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: August 18, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On  August 6, 2010, relator filed a petition for writ of mandamus.  The court has considered
relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief
sought.  Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 
 PER CURIAM